uil release number release date legend org organization name org address department of the treasury internal_revenue_service fulton street floor brooklyn ny date address address person to contact contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status despite numerous requests to you to provide information to conduct an examination of your form_990-pf for the year ended 20xx no requested information has been provided to us based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling _ or writing to internal_revenue_service ' taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 legend org organization name co-2 president president company xx date website website xyz state co-1 company secretary secretary issue should the tax exempt status of org be revoked as of january 20xx for failing to provide the requested information to the internal_revenue_service should the tax exempt status of org be revoked as of january 20xx for failing to file the annual form_990-pf facts org was incorporated in the state of xyz on october 19xx in july of 19xx they filed a form_1023 with the internal_revenue_service requesting tax exempt status under sec_501 of the internal_revenue_code according to the articles of incorporation which were filed with internal_revenue_service as part of the form_1023 application_for exemption the organization was formed with the purpose to operate manage and do everything normally associated with establishing an educational and charitable youth services and community services center the corporation shall offer programs and services developed for children teens and ‘ulture through young adults including but not limited to teaching the appreciation of history music dance arts and crafts workshops programs will also be offered to promote education and enhance job development skills by the presentation of workshops seminars and lectures in the areas of job opportunities personal grooming and social works skills obtaining a high school or general education diploma and personal presentation techniques on august 19xx org was granted tax exemption under internal_revenue_code sec_501 the determination_letter stated that because the organization was a newly created entity a final_determination of their foundation status under sec_509 of the code would not be made at that time the organization was expected to be a publicly_supported_organization described in sec_509 and sec_170 during the advance_ruling period the organization would be treated as a publicly_supported_organization and not a private_foundation the advance_ruling period was set from october 19xx through december 19xx as following the conclusion of their advance_ruling period org did not file form_8734 required asa result the organization was reclassified to a private_foundation as of january 19xx research conducted of internal_revenue_service records indicated that org has never filed an information_return since their incorporation a revenue_officer was initially assigned the case in order to secure any delinquent returns the revenue_officer initially made contact with the executive officer executive officer on october 20xx executive officer informed the department of the treasury - internal revenue eee form 886-a rev service page -1- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org 20xx12 legend org organization name co-2 president president company xx date xyz state co-1 company website website secretary secretary issue should the tax exempt status of org be revoked as of january 20xx for failing to provide the requested information to the internal_revenue_service should the tax exempt status of org be revoked as of january 20xx for failing to file the annual form_990-pf facts org was incorporated in the state of xyz on october 19xx inj uly of 19xx they filed a form_1023 with the internal_revenue_service requesting tax exempt status under section c of the internal_revenue_code according to the articles of incorporation which were filed with internal_revenue_service as part of the form_1023 application_for exemption the organization was formed with the purpose to operate manage and do everything normally associated with establishing an educational and charitable youth services and community services center the corporation shall offer programs and services developed for children teens and young adults including but not limited to teaching the appreciation of latin culture through history music dance arts and crafts workshops programs will also be offered to promote education and enhance job development skills by the presentation of workshops seminars and lectures in the areas of job opportunities personal grooming and social works skills obtaining a high school or general education diploma and personal presentation techniques on august 19xx org was granted tax exemption under internal_revenue_code section c the determination_letter stated that because the organization was a newly created entity a final_determination of their foundation status under sec_509 of the code would not be made at that time the organization was expected to be a publicly_supported_organization described in sec_509 and sec_170 during the advance_ruling period the organization would be treated as a publicly_supported_organization and not a private_foundation the advance_ruling period was set from october 19xx through december 19xx following the conclusion of their advance_ruling period org did not file form_8734 as required asa result the organization was reclassified to a private_foundation as of january 19xx research conducted of internal_revenue_service records indicated that org has never filed an information_return since their incorporation a revenue_officer was initially assigned the case in order to secure any delinquent returns the revenue_officer initially made contact with the executive officer executive officer on october 20xx executive officer informed the department of the treasury - internal revenue form 886-a rev service page -1- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx12 revenue_officer that the power_of_attorney co-1 would prepare the delinquent returns the revenue_officer spoke to an individual at co-1 and it was indicated that co-1 only handled payroll issues the revenue_officer then spoke with secretary the secretary to set a deadline for securing the delinquent forms 990-pf the initial deadline was set for november 20xx and then extended to november 20xx the organization never submitted the requested delinquent forms 990-pf to the revenue_officer this case was then referred to examination in order to secure the delinquent forms 990-pf internal_revenue_service records indicated that the organization filed form sec_941 and w-2 through december 20xx mr executive officer the executive officer and ms secretary the secretary were issued w-2’s by the organization for the 20xx 20xx and 20xx calendar years executive officer received a total of dollar_figure dollar_figure and dollar_figure in wages respectively secretary received a total of dollar_figure dollar_figure and dollar_figure in wages respectively internal_revenue_service records also indicated that the organization received dollar_figure dollar_figure dollar_figure and dollar_figure from the city of xyz office of the comptroller during the periods ending december 20xx 20xx 20xx and 20xx further research conducted on website indicated that the organization was approved for a grant under the co-2 the contracts began on july 19xx and expired on june 20xx the first attempt to schedule an appointment was made on september 20xx using letter an information_document_request was included in the package mailed to the organization along with a copy of publication the organization did not respond to this request on october 20xx a second letter was sent certified mail the letter was returned unopened and stamped unclaimed by the post office additional letters were then sent on march 20xx april 20xx and november 20xx the letters were all sent certified mail the letters were once again returned to the service unopened and stamped unclaimed by the post office a message was left at the residence of secretary on march 20xx in which no phone call was returned on may 20xx a final adverse action letter was sent to the organization this letter stated that if we did not hear from the organization within seven days then adverse action would be proposed such as revocation of exempt status on may 20xx secretary had responded to the adverse action letter secretary indicated that as of june 20xx the organization no longer conducted any activities once the grant expired for the after school program conducted by the organization it was never renewed secretary stated that her ex-husband controlled the daily operations of the organization in addition there are no records available to examine secretary stated that she no longer has any contact with her ex-husband law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes department of the treasury - internal revenue form 886-a rev service page -2- 20xx12 form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt internal_revenue_code sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary of treasury or_his_delegate from time to time prescribe internal_revenue_code sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other nformation for the purposes of carrying out the internal revenue laws as the secretary may by form or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into department of the treasury - internal revenue form 886-a rev service page -3- 20xx12 form 886a department of the treasury - internal_revenue_service schedule no or explanation of items exhibit year period ended name of taxpayer org its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the organization has not stated whether they will agree or disagree to revocation governments position issue it is the government’s position that the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked for failure to provide the information requested by the internal_revenue_service sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code org did not file a form_990 when granted exemption as a public charity or a 990-pf when made a private_foundation for failing to file form_8734 at the end of their advance_ruling period the only information that the internal_revenue_service has received on the activities of the organization is their form_1023 application_for exemption however this does not provide any current information as to what org is currently doing the information_document_request mailed to the organization requested operational and financial information that would be used to determine that org continued to qualify for exemption under sec_501 of the internal_revenue_code as indicated by secretary the organization does not have any records to submit in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes of which it was granted tax exempt status and to determine its liability for any unrelated_business_income department of the treasury - internal revenue form 886-a rev service page -4- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org 20xx12 since the organization did not comply with the internal revenue service’s request for information and did not comply with sec_1_6033-2 we can not determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code since the organization does not meet the requirements of sec_1_501_c_3_-1 it is our position that their tax exempt status be revoked issue it is the government’s position that the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked for failing to file their annual form_990-pf when required to do so internal_revenue_code sec_6033 states that except as provided in paragraph every organization_exempt_from_taxation under sec_501 a shall file an annual return internal_revenue_code sec_6033 states that the exceptions to file are a mandatory exceptions ii churches their integrated_auxiliaries and conventions or associations of churches any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or iii the exclusively religious activities of any religious_order b discretionary exceptions the secretary may relieve any organization required under paragraph to file an information_return from filing such a return where he determines that such filing is not necessary to the efficient administration of the internal revenue laws c certain organizations the organizations referred to in subparagraph a ii are- i ii iii iv v a religious_organization described in sec_501 an educational_organization described in sec_170 a charitable_organization or an organization for the prevention of cruelty to children and animals described in sec_501 if such organization is supported in whole or in part by funds contributed by the united_states or any state or political_subdivision thereof or is primarily supported by contributions of the general_public an organization described in sec_501 if such organization is operated supervised or controlled by or in connection with a religious_organization described in clause i an organization described in sec_501 and department of the treasury - internal revenue form 886-a rev service page -5- 20xx12 form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org vi an organization described in sec_501 if such organization is a corporation wholly owned by the united_states or any agency_or_instrumentality thereof or a wholly-owned subsidiary of such a corporation org did not meet any of the exceptions stated in sec_6033 of the internal_revenue_code a private_foundation is not excluded from filing a form_990-pf even if its gross_receipts in each taxable_year are normally not more than dollar_figure as per research conducted of internal_revenue_service records and the xyz city comptroller’s website the organization did receive this funds from december 20xx through december 20xx totaling dollar_figure information should have been reported to the internal_revenue_service on form_990-pf revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status using this revenue_ruling as precedent it is the government’s position that the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked conclusion the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual forms 990-pf information returns and failing to provide information that was requested from them by the internal_revenue_service the effective date of revocation is january 20xx the first day of the tax_year under examination the organization will be required to file form_1023 beginning in 20xx for all tax periods subsequent to the revocation of their tax exempt status department of the treasury - internal revenue form 886-a rev service page -6- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service fulton street 5th floor brooklyn ny taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not -protest-this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
